UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 April24, 2014 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Result of AGM- dated24April2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date:April 24, 2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:April 24,2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary ﻿ BARCLAYS PLC 24 April 2014 Barclays PLC Annual General Meeting A poll was held on each of the resolutions proposed at the Annual General Meeting on 24th April 2014. The results of the polls are: Resolutions For % of votes cast Against % of votes cast Votes cast as % of Issued Share Capital Withheld 1 To receive the Reports of the Directors and Auditors and the audited accounts for the year ended 31 December 2013. 65.87% 2 To approve the Directors' Remuneration Report (other than the part containing the Directors' Remuneration Policy) for the year ended 31 December 2013. 57.19% 3 To approve the Directors' Remuneration Policy. 65.02% 4 To approve a fixed to variable remuneration ratio of 1:2 for 'Remuneration Code Staff '. 65.84% 5 To appoint Mike Ashley as a Director of the Company. 65.86% 6 To appoint Wendy Lucas-Bull as a Director of the Company. 65.86% 7 To appoint Tushar Morzaria as a Director of the Company. 65.86% 8 To appoint Frits van Paasschen as a Director of the Company. 65.86% 9 To appoint Steve Thieke as a Director of the Company. 65.86% 10 To reappoint Tim Breedon as a Director of the Company. 65.87% 11 To reappoint Reuben Jeffery III as a Director of the Company. 65.87% 12 To reappoint Antony Jenkins as a Director of the Company. 65.47% 13 To reappoint Dambisa Moyo as a Director of the Company. 65.86% 14 To reappoint Sir Michael Rake as a Director of the Company. 65.87% 15 To reappoint Diane de Saint Victor as a Director of the Company. 65.86% 16 To reappoint Sir John Sunderland as a Director of the Company. 65.87% 17 To reappoint Sir David Walker as a Director of the Company. 65.87% 18 To reappoint PricewaterhouseCoopers LLP as Auditors of the Company. 65.36% 19 To authorise the Directors to set the remuneration of the Auditors. 65.87% 20 To authorise the Company and its subsidiaries to make political donations and incur political expenditure. 59.07% 21 To authorise the Directors to allot securities. 65.66% 22 To authorise the Directors to allot equity securities for cash or to sell treasury shares other than on a pro rata basis to shareholders. 65.81% 23 To authorise the Directors to allot equity securities in relation to the issuance of contingent Equity Conversion Notes. 64.65% 24 To authorise the Directors to allot equity securities for cash other than on a pro rata basis to shareholders in relation to the issuance of contingent Equity Conversion Notes. 65.33% 25 To authorise the Company to purchase its own shares. 65.87% 26 To authorise the Directors to call general meetings (other than an AGM) on not less than 14 clear days' notice. 65.88% Fulvio Conti and Simon Fraser retired at the 2014 Barclays PLC Annual General Meeting and did not seek re-election. Fulvio Conti and Simon Fraser therefore resigned from the Board at the conclusion of the meeting. As at 6.00pm on Tuesday 22nd April 2014, the time by which shareholders who wanted to attend, speak and vote at the AGM must have been entered on the Company's register of members, there were 16,394,775,731 ordinary shares in issue. 823 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with Listing Rule 9.6.2, copies of the resolutions that do not constitute ordinary business at an annual general meeting will be submitted to the National Storage Mechanism and will shortly be available for inspection at www.Hemscott.com/nsm.do. For further information please contact: ANALYSTS AND INVESTORS Charles Rozes +44 (0)20 7116 5752 MEDIA Giles Croot+44 (0)20 7116 6132 About Barclays Barclays is a major global financial services provider engaged in personal banking, credit cards, corporate and investment banking and wealth and investment management with an extensive international presence in Europe, the Americas, Africa and Asia. Barclays' purpose is to help people achieve their ambitions - in the right way. With over 300 years of history and expertise in banking, Barclays operates in over 50 countries and employs approximately 140,000 people. Barclays moves, lends, invests and protects money for customers and clients worldwide. For further information about Barclays, please visit our website www.barclays.com Forward-looking statements This document contains certain forward-looking statements within the meaning of Section 21E of the US Securities Exchange Act of 1934, as amended, and Section 27A of the US Securities Act of 1933, as amended, with respect to certain of the Barclays Group's (the "Group") plans and its current goals and expectations relating to its future financial condition and performance. Barclays cautions readers that no forward-looking statement is a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking statements. These forward-looking statements can be identified by the fact that they do not relate only to historical or current facts. Forward-looking statements sometimes use words such as "may", "will", "seek", "continue", "aim", "anticipate", "target", "projected", "expect", "estimate", "intend", "plan", "goal", "believe", "achieve" or other words of similar meaning. Examples of forward-looking statements include, among others, statements regarding the Group's future financial position, income growth, assets, impairment charges, business strategy, capital ratios, leverage, payment of dividends, projected levels of growth in the banking and financial markets, projected costs, commitments in connection with the Transform Programme, estimates of capital expenditures and plans and objectives for future operations and other statements that are not historical fact. By their nature, forward-looking statements involve risk and uncertainty because they relate to future events and circumstances, including, but not limited to, UK domestic, Eurozone and global macroeconomic and business conditions, the effects of continued volatility in credit markets, market related risks such as changes in interest rates and foreign exchange rates, effects of changes in valuation of credit market exposures, changes in valuation of issued notes, the policies and actions of governmental and regulatory authorities (including requirements regarding capital and Group structures and the potential for one or more countries exiting the Eurozone), changes in legislation, the further development of standards and interpretations under International Financial Reporting Standards ("IFRS") and prudential capital rules applicable to past, current and future periods, evolving practices with regard to the interpretation and application of standards, the outcome of current and future legal proceedings, the success of future acquisitions, disposals and other strategic transactions and the impact of competition, a number of such factors being beyond the Group's control. As a result, the Group's actual future results may differ materially from the plans, goals, and expectations set forth in the Group's forward-looking statements. Any forward-looking statements made herein speak only as of the date they are made. Except as required by the Prudential Regulation Authority, the Financial Conduct Authority, the London Stock Exchange plc (the "LSE") or applicable law, Barclays expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Barclays expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. The reader should, however, consult any additional disclosures that Barclays has made or may make in documents it has published or may publish via the Regulatory News Service of the LSE and/or has filed or may file with the US Securities and Exchange Commission.
